DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 7/14/2022 has been entered. Claims 1-12 and 14-21 remain pending in the application and rejected.

Response to Arguments
Applicant’s arguments on pages 9-11 with respect to claims 1-12 and 14-21 have been considered but are moot upon a further consideration and a new ground of rejection made under 35 U.S.C. 102(a)(2) as being anticipated by Wang (US PGPub 2008/0193908).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 and 14-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang (US PGPub 2008/0193908).

Regarding claims 1, 8 and 15, Wang teaches a method (Wang, see abstract, Software based tools are provided to course instructors in an educational community to enable an instructor to access content of a plurality of academic courses from an information terminal) comprising:
receiving, from a requester device, a file request to distribute to a plurality of submitter devices associated with a corresponding plurality of submitters (Wang, see paragraph 0071, Selecting “Add New Assignment” (from the task group page) or clicking the New Entry button (from “View/Manage Assignments” page) launches an Assignment Editor page (FIG. 3N). once Save Assignment is selected, the system create the assignments in each of the selected classes), the file request comprising file request information (Wang, see paragraph 0071, once Save Assignment is selected, the system create the assignments in each of the selected classes);
based on the file request information and prior to receiving electronic file submissions, generating, in response to receiving the file request, a target collection folder in a folder hierarchy within a content management system account associated with the requester device (Wang, see paragraph 0073, The user can select Homework Submissions to launch a page (for example, FIG. 3P) for collecting (and then downloading) selected Assignment Submissions (for example, creating a ZIP file with a directory structure in the form of \Class\Assignment\Student\file));
storing, within the target collection folder, the electronic file submissions received in response to the file request (Wang, see figure 3P and paragraph 0073, The user can select Homework Submissions to launch a page (for example, FIG. 3P) for collecting (and then downloading) selected Assignment Submissions (for example, creating a ZIP file with a directory structure in the form of \Class\Assignment\Student\file). In the default flow, the user selects the class, selects the assignment (from the drop down), select the student submissions, click Add Selected to Download Basket, then move on to the next class, repeat the steps, and so on until all classes for which the user wants to download homework submissions have been addressed, then select Download Now to have the ZIP file generated); and
providing, to the requester device, a graphical user interface comprising a submission summary that lists the electronic file submissions within a single user interface view (Wang, see figure 3P and paragraph 0074, When the user selects a class, the assignment listing for the selected class is loaded into a drop-down box requiring the user to select a specific Assignment for addition to the shopping cart. When an Assignment is selected from the drop-down, the screen is refreshed with the listing of students in the class along with, for each student, the student's submission status of each assignment).

Regarding claims 2, 14 and 16, Wang teaches further comprising providing, for display within the submission summary, a submitter name associated with a submitted file submission status indicator that shows the receipt of a file submission corresponding to the file request (Wang, see figure 3P and paragraph 0074, When the user selects a class, the assignment listing for the selected class is loaded into a drop-down box requiring the user to select a specific Assignment for addition to the shopping cart. When an Assignment is selected from the drop-down, the screen is refreshed with the listing of students in the class along with, for each student, the student's submission status of each assignment).

Regarding claims 3 and 17, Wang teaches further comprising providing, for display within the submission summary, a submitter name associated with a submitted file submission status indicator that shows a lack of receipt of a file submission corresponding to the submitter name (Wang, see figure 3P and paragraph 0074, When the user selects a class, the assignment listing for the selected class is loaded into a drop-down box requiring the user to select a specific Assignment for addition to the shopping cart. When an Assignment is selected from the drop-down, the screen is refreshed with the listing of students in the class along with, for each student, the student's submission status of each assignment). 

Regarding claims 4, 18 and 21, Wang teaches wherein the submission summary lists the electronic file submissions received in response to the file request and at least one additional file from an additional file request within the single user interface view, and wherein the at least one additional file is stored in a different target collection folder (Wang, see figure 3P and paragraph 0074, When the user selects a class, the assignment listing for the selected class is loaded into a drop-down box requiring the user to select a specific Assignment for addition to the shopping cart. When an Assignment is selected from the drop-down, the screen is refreshed with the listing of students in the class along with, for each student, the student's submission status of each assignment).

Regarding claims 5 and 19, Wang teaches further comprising providing, for display within the submission summary, an option to filter a list of the plurality of submitters based on submission status corresponding to the file request (Wang, see paragraph 0053, When a new term is selected, all of the classes for the new term are displayed and selected. The settings for the term that was previously displayed revert back to the default (all selected) if the user returns to that term. For example, if in the “Current” term, the user de-selects classed MIS-358-C, and MIS-358-E and then switches to term “Summer/2000” which is not part of the “current terms” list (see FIG. 3I). Upon returning to the current term, all classes appear as selected, including MIS-358-C and MIS-358-E, which were deselected previously).

Regarding claims 6 and 20, Wang teaches further comprising:
providing, for display within the submission summary, a selectable action element associated with each of the electronic file submissions (Wang, see paragraph 0073, the user selects the class, selects the assignment (from the drop down), select the student submissions); and
providing, for display within the graphical user interface, a first electronic file submission based on receiving an indication of a user selection of a first selectable action element associated with the first electronic file submission(Wang, see paragraph 0073, click Add Selected to Download Basket, then move on to the next class, repeat the steps, and so on until all classes for which the user wants to download homework submissions have been addressed, then select Download Now to have the ZIP file generated).

Regarding claim 7, Wang teaches wherein the file request information comprises at least one of a file request title, a user-composed message, a deadline for submission, or a file (Wang, see paragraph 0071, once Save Assignment is selected, the system create the assignments in each of the selected classes).

Regarding claim 9, Wang teaches further comprising instructions that, when executed by the at least one processor, cause the system to filter the list of electronic file submissions within the submission summary based on a specified submitter (Wang, see paragraph 0053, When a new term is selected, all of the classes for the new term are displayed and selected. The settings for the term that was previously displayed revert back to the default (all selected) if the user returns to that term. For example, if in the “Current” term, the user de-selects classed MIS-358-C, and MIS-358-E and then switches to term “Summer/2000” which is not part of the “current terms” list (see FIG. 3I). Upon returning to the current term, all classes appear as selected, including MIS-358-C and MIS-358-E, which were deselected previously).

Regarding claim 10, Wang teaches further comprising instructions that, when executed by the at least one processor, cause the system to provide, based on receiving an indication of a navigation input, a file request homepage within the graphical user interface that comprises a submission status for multiple file requests (Wang, see figure 3P and paragraph 0074, When the user selects a class, the assignment listing for the selected class is loaded into a drop-down box requiring the user to select a specific Assignment for addition to the shopping cart. When an Assignment is selected from the drop-down, the screen is refreshed with the listing of students in the class along with, for each student, the student's submission status of each assignment).

Regarding claim 11, Wang teaches wherein the submission status for each of the multiple file requests comprises at least one of a number of submissions to the file request, a number of late submissions to the file request, or a number of missing submissions to the file request (Wang, see paragraph 0080, View/Edit Announcements can be selected to view and edit class announcements, in a manner similar to View/Manage Assignment for managing assignments, with both Individual mode and Simultaneous mode being available. The Toggle Search button on the View/Edit Announcements page (FIG. 3R) allows similar, multi-field search capabilities and launch a search box with search criteria options allowing search by Subject, Class, Posted (date range), Expired (date range), and/or Status (drop-down). New Announcement can be selected to launch an Edit Announcement page (similar to Assignment Editor)).

Regarding claim 12, Wang teaches further comprising instructions that, when executed by the at least one processor, cause the system to:
receive an indication of a user selection of a selectable element associated with a first electronic file submission from the list of electronic file submissions (Wang, see paragraph 0073, the user selects the class, selects the assignment (from the drop down), select the student submissions) and
provide, for display within the graphical user interface, the first electronic file submission (Wang, see paragraph 0073, click Add Selected to Download Basket, then move on to the next class, repeat the steps, and so on until all classes for which the user wants to download homework submissions have been addressed, then select Download Now to have the ZIP file generated).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619. The examiner can normally be reached Mon-Fri @ 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R. Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG G KIM/Examiner, Art Unit 2443                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443